Citation Nr: 1103145	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-06 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1943 to January 
1946.  He died in March 2008.  The appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

As an initial matter, the Board notes that the appellant 
requested a Travel Board hearing on her Form 9, Appeal to the 
Board of Veterans Appeals, received in February 2009.  However, 
in a later communication received in March 2009, the appellant 
indicated that she no longer wanted a hearing.  Therefore, her 
request for a Board hearing is considered withdrawn.

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not continuously rated totally disabled due to 
service-connected disability for at least 10 years preceding his 
death; nor was a total evaluation continuously in effect since 
the date of his discharge from military service and for at least 
five years immediately preceding his death.  





CONCLUSION OF LAW

The criteria for payment of DIC under the provisions of 38 
U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring VA 
to develop claims where there is no reasonable possibility that 
the assistance would substantiate the claim." Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  When the law and not the evidence 
are dispositive of the claim, the VCAA is not applicable. See id. 
at 132.  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  For these reasons, 
the Board concludes that no further notification or development 
of evidence is required.


II.  Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are payable 
to the surviving spouse of a veteran if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.5.

If the Veteran's death resulted from non-service-connected 
causes, DIC benefits will be paid to a Veteran's surviving spouse 
in the same manner as if the death were service connected (a) if 
the Veteran's death was not the result of his own willful 
misconduct and (b) if, at the time of death, the Veteran was 
receiving or was "entitled to receive" compensation for a 
service-connected disability rated totally disabling if (1) the 
disability was continuously rated totally disabling for a period 
of 10 or more years immediately preceding death; (2) the 
disability was continuously rated totally disabling for a period 
of not less than five years from the date of the Veteran's 
discharge or other release from active duty; or (3) the Veteran 
was a former prisoner of war who died after September 30, 1999, 
and the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The term "entitled to receive" means that, at the time of death, 
the Veteran had service-connected disability rated as totally 
disabling but was not receiving compensation because (1) VA was 
paying the compensation to the Veteran's dependents; (2) VA was 
withholding the compensation to offset an indebtedness;(3) the 
Veteran had applied for compensation but was not receiving total 
disability compensation due solely to clear and unmistakable 
error in a VA decision; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; or (5) VA was 
withholding payments as required by law.  38 C.F.R. § 3.22(b).  A 
2005 amendment to 38 C.F.R. § 3.22 provides an additional method 
for prevailing on 38 U.S.C.A. § 1318 claims when additional 
service department records are received that existed at the time 
of a prior VA decision but were not considered.

III.  Analysis

The death certificate reflects that the Veteran died in March 
2008.  The primary cause of death was listed as acute respiratory 
failure due to or as a consequence of chronic obstructive 
pulmonary disease.  Other significant conditions contributing to 
death but not resulting in the underlying cause were coronary 
artery disease and hypertension.

During the Veteran's lifetime, service connection was in effect 
for PTSD, rated as 50 percent disabling, tinnitus, rated as 10 
percent disabling, bilateral hearing loss, rated as 20 percent 
disabling, and scars of the tibia head of the lateral hamstring 
and upper right and left thighs, each rated as noncompensably 
disabling.  The combined rating was 60 percent from October 2003.

The Veteran did not have a disability that was continuously rated 
totally disabling for a period of one year or more immediately 
preceding death; he died more than 10 years following his 
retirement from active service; and he was not receiving or 
entitled to receive compensation at the 100 percent rate for the 
10-year period immediately preceding his death. 

Moreover, the appellant has not alleged with specificity that 
there was CUE in any VA decisions that were issued during the 
Veteran's lifetime.  Nor has she identified or submitted 
additional, previously unconsidered service department records 
that would provide a basis for reopening a previously decided 
claim.  Simply put, the present record provides no basis for an 
award of DIC under 38 U.S.C.A. § 1318.  

In essence, the facts of this case are not in dispute and the law 
is dispositive.  Accordingly, the claim will be denied because of 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is 
denied.


REMAND

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred due to 
or aggravated by active service caused, or contributed 
substantially or materially to cause, that death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2010).

The appellant contends, in essence, that her husband's death was 
the result of smoking, which began in service.  In various 
statements, she has alleged that the Veteran experienced severe 
symptoms associated with his service-connected posttraumatic 
stress disorder (PTSD), and that he used smoking to cope with 
these symptoms.   She also alleged that his doctors informed him 
that his vascular disease was due to his PTSD.  

As noted above, the death certificate reflects that the Veteran 
died in March 2008, with the primary cause of death listed as 
acute respiratory failure due to or as a consequence of chronic 
obstructive pulmonary disease.  Other significant conditions 
contributing to death but not resulting in the underlying cause 
were coronary artery disease and hypertension.  At the time of 
the Veteran's death, he was service-connected for PTSD, rated as 
50 percent disabling, tinnitus, rated as 10 percent disabling, 
bilateral hearing loss, rated as 20 percent disabling, and scars 
of the tibia head of the lateral hamstring and upper right and 
left thighs, each rated as noncompensably disabling.

Also as noted above, the VCAA, codified in part at 38 U.S.C.A. §§ 
5103, 5103A (West 2002), and implemented at 38 C.F.R. § 3.159 
(2010), amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim. Under 38 U.S.C.A. § 5103, VA must notify the claimant of 
the information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence VA will seek 
to provide, and the information and evidence the claimant is 
expected to provide.

The United States Court of Appeals for Veterans Claims (Court) 
has held that, in the context of a claim for service connection 
for the cause of death, section 5103(a) notice must include: (1) 
a statement of the conditions, if any, for which a Veteran was 
service-connected at the time of his death; (2) an explanation of 
the evidence and information required to substantiate a claim for 
service connection for the cause of death based on a previously 
service- connected condition; and (3) an explanation of the 
evidence and information required to substantiate a claim for 
service connection for the cause of death based on a condition 
not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

In this case, the Board finds that the appellant has not been 
provided notice in compliance with Hupp. While a notice letter 
was sent to the appellant in April 2008, it did not contain a 
statement of the Veteran's service-connected disabilities at the 
time of his death, or an explanation of the evidence and 
information required to substantiate the claim based on a 
previously service-connected condition or a condition not yet 
service-connected.  As proper VCAA notice was not provided, this 
case must be remanded.  On remand, the appellant should be 
provided proper 
notice as is required by the VCAA and described in Hupp.

The Board also notes that the claims file does not contain 
medical records pertaining to the Veteran's death.  The Veteran's 
death certificate indicates that he died at the Monterey Park 
Nursing Home.  However, records from this facility have not been 
obtained.  Medical records contemporaneous to the Veteran's death 
are critical to establishing the appellant's claims.  Therefore, 
further development to obtain treatment records is in order.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be issued a VCAA 
letter explaining the need for additional 
evidentiary development of her claim.  The 
letter should comply with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
records from the Monterey Park Nursing Home 
and any other pertinent medical records.

3.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted, to include obtaining an 
appropriate medical opinion with supporting 
rationale if required to comply with VA's 
duty to assist the appellant in the 
development of the facts pertinent to her 
cause of death claim.

4.  Then, the RO or the AMC should 
adjudicate the issue on appeal in light of 
all pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the appellant and her 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


